783 N.W.2d 715 (2010)
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
George Thomas NOVAK, Defendant-Appellant.
Docket No. 140800. COA No. 284838.
Supreme Court of Michigan.
July 15, 2010.

Order
On order of the Court, the application for leave to appeal the January 26, 2010 judgment of the Court of Appeals is considered, and it is GRANTED.
We further ORDER the Bay Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint the State Appellate Defender Office to represent the defendant in this Court.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.